DETAILED ACTION
This Final Office Action is in response to the above identified patent application filed on April 06, 2022.  Claims 1 – 17, 19 & 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6, 8, 9, 10, 12 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Number 6,422,441) to Settelmayer.
Regarding claim 1, Settelmayer et al., discloses the vehicle roof rack system (100) comprising: 
the body member (20) having at least one support surface (28) arranged to support an object (i.e. Phantom Lines of Bicycle Tire) to be mounted to the vehicle (See Figures 1, 11 & 12); 
the flexible rack attachment member (22) extending from the body member (20), the cavity (74) being defined between the body member (20) and the rack attachment member (22), the cavity (74) being sized to removably receive a portion of cross-bar (108) of the vehicle (See Figures 1, 11 & 12); wherein the cavity (74) defines an opening and the opening faces in the rearward direction when the portion of the cross-bar (108) of the vehicle is removably received in the cavity (74) (See Figures 1, 11 & 12);
the connecting strap (30) connected to the rack attachment member (22) and configured to wrap around the object (i.e. Bicycle Tire) supported on the at least one support surface (28), wherein tightening the connecting strap (30) flexes the rack attachment member (22) to apply the compression force (i.e. Clamping Force in Figure 1) that secures the vehicle roof rack system (100) to the cross-bar (108) (See Figures 1, 11 & 12). 

Regarding claim 2, Settelmayer discloses wherein the connecting strap (30) includes the quick release (i.e. Hook and Loop Fasterner). 
 
Regarding claim 3, Settelmayer discloses wherein the cavity (74) has the U cross- sectional shape (See Figures 11 & 12).  

Regarding claim 5, Settelmayer et al., discloses wherein the at least one support surface (i.e. Surface of (22) in Figure 1) includes at least one contoured surface (28) and the object (i.e. See Phantom Lines of Bicycle Tire in Figure 1) is the tube (See Figures 1, 11 & 12).

Regarding claim 6, Settelmayer et al., discloses wherein the at least one support surface (28) is sized and configured to support the bicycle tire (i.e. See Phantom Lines of Bicycle Tire in Figure 1) or a bicycle wheel (42) and the object is the bicycle (110) (See Figure 1).  

Regarding claim 9, Settelmayer discloses wherein the body member (20) and rack attachment member (22) have an integral, single piece construction (See Figures 1, 11 & 12). 

Regarding claim 10, Settelmayer discloses wherein the rack attachment member (22) includes the plurality of elongate gripping protrusions (See Figure 1).  
 Attorney Docket No. 107376.0002  
Regarding claim 12, Settelmayer discloses wherein the rack attachment member (22) includes the first end connected to the body member (20) and the second free end spaced apart from the body member (20) at an opening into the cavity (74). 
 
Regarding claim 14, Settelmayer discloses wherein the at least one support surface (28) includes first and second support surfaces (i.e. Left & Right Side Surfaces of (28) in Figure 1) spaced apart laterally from each other (See Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 5, 6, 8, 9, 10, 12, 14, 16, 17, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (German Patent Number DE 2 040 962) to Skigreifer in view of (U.S. Patent Number 6,422,441) to Settlemayer.
Regarding claim 1, Skigreifer discloses the vehicle roof rack system (See Figures 1 & 2) comprising: 
the body member (1) having at least one support surface (i.e. Middle Horizontal Portion of (1) in Figure 1) arranged to support an object (S) to be mounted to the vehicle (See Figure 1); 
the flexible rack attachment member (i.e. Left & Right (3) in Figure 1) extending from the body member (1), the cavity (2) being defined between the body member (1) and the rack attachment member (i.e. Left & Right (3) in Figure 1), the cavity (2) being sized to removably receive a portion of cross-bar of the vehicle (See Figures 1 & 2); wherein the cavity (2) defines an opening and the opening faces in the downward direction when the portion of the cross-bar (4) of the vehicle is removably received in the cavity (2) (See Figure 2);
the connecting strap (4) connected to the rack attachment member (i.e. Left & Right (3) in Figure 1) and configured to wrap around the object (S) supported on the at least one support surface (i.e. Inner Surfaces of Left & Right (3) in Figure 1), wherein tightening the connecting strap (4) flexes the rack attachment member (i.e. Left & Right (3) in Figure 1) to apply the compression force (i.e. Clamping Force of (4) in Figure 1) that secures the vehicle roof rack system (See Figures 1 & 2) to the cross-bar (4) (See Figure 1). 
However, Skigreifer does not explicitly disclose the opening faces in the rearward direction of the cross-bar. 
Settelmayer et al., teaches the opening faces in the rearward direction of the cross-bar (108) (See Figure 11 & 13).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the opening faces in the rearward direction as taught by Settelmayer et al., with the vehicle roof rack system of Skigreifer in order to provide quick and easy mounting.

Regarding claim 2, Skigreifer discloses wherein the connecting strap (4) includes the quick release (6A & 5) (See Figure 1). 
 
Regarding claim 3, Skigreifer discloses wherein the cavity (2) has the U cross- sectional shape (See Figure 2).  

Regarding claim 5, Skigreifer discloses wherein the at least one support surface (i.e. Inner Surface of Left & Right (3) in Figure 1) includes at least one contoured surface (i.e. U-Shape in Figure 1) and the object (S) is the tube (i.e. Tire Tube) (See Figure 1).  
	Furthermore, Skigreifer as modified by Settelmayer et al., discloses wherein the at least one support surface (i.e. Surface of (22) in Figure 1) includes at least one contoured surface (28) and the object (i.e. See Phantom Lines of Bicycle Tire in Figure 1) is the tube (See Figures 1, 11 & 12).

Regarding claim 6, Skigreifer as modified by Settelmayer et al., discloses wherein the at least one support surface (28) is sized and configured to support the bicycle tire (i.e. See Phantom Lines of Bicycle Tire in Figure 1) or a bicycle wheel (42) and the object is the bicycle (110) (See Figure 1).  

Regarding claim 8, Skigreifer as modified by above does not explicitly disclose wherein the body member and rack attachment member comprise polycarbonate.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the body member and rack attachment member comprising polycarbonate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 9, Skigreifer discloses wherein the body member (1) and rack attachment member (i.e. Left & Right (3) in Figure 1) have an integral, single piece construction (See Figure 1). 

Regarding claim 10, Skigreifer discloses wherein the rack attachment member (i.e. Left & Right (3) in Figure 1) includes the plurality of elongate gripping protrusions (i.e. Teeth in Figure 1).  
 Attorney Docket No. 107376.0002  
Regarding claim 12, Skigreifer discloses wherein the rack attachment member (i.e. Left & Right (3) in Figure 1) includes the first end connected to the body member (1) and the second free end (i.e. Top End Portion of (3) in Figure 1) spaced apart from the body member (1) at an opening into the cavity (See Figure 1). 
 
Regarding claim 14, Skigreifer discloses wherein the at least one support surface (i.e. Inner Surface of Left & Right (3) in Figure 1) includes first and second support surfaces (i.e. Inner Surface of Left & Right (3) in Figure 1) spaced apart laterally from each other (See Figure 1).

Regarding claim 16, Skigreifer discloses the vehicle roof rack system (See Figures 1 & 2) comprising: 
the body member (1) having at least one support surface (i.e. Middle Horizontal Base Portion of (1) in Figure 1) arranged to support an object (S) to be mounted to the vehicle; 
the rack attachment member (i.e. Left & Right (3) in Figure 1) having the first end (i.e. Bottom Portion of (3) in Figure 1) connected to the body member (1) and the second end (i.e. Top Portion of (3) in Figure 1) spaced apart from the body member (1) to define the cavity (2) between the body member (1) and the rack attachment member (i.e. Left & Right (3) in Figure 1), the cavity (2) configured to receive the cross-bar of the vehicle (See Figures 1 & 2); wherein the cavity (2) defines an opening and the opening faces in the downward direction when the cross-bar of the vehicle is received in the cavity (2) (See Figures 1 & 2);
31thethethe connecting member (4) connected to the rack attachment member (i.e. Left & Right (3) in Figure 1) and configured to engage the object (S) supported on the at least one support surface (i.e. Middle Horizontal Base Portion of (1) in Figure 1), wherein the connecting member (4) applies the force (i.e. Clamping Force) that secures the object (S) to the vehicle roof rack system (See Figure 1) and secures the vehicle roof rack system (See Figure 1) to the cross-bar (See Figures 1 & 2).  
However, Skigreifer does not explicitly disclose the opening faces in the rearward direction of the cross-bar. 
Settelmayer et al., teaches the opening faces in the rearward direction of the cross-bar (108) (See Figure 11 & 13).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the opening faces in the rearward direction as taught by Settelmayer et al., with the vehicle roof rack system of Skigreifer in order to provide quick and easy mounting.

Regarding claim 17, Skigreifer discloses the method steps of mounting an object (S) to the vehicle roof rack system (See Figures 1 & 2), comprising: 
positioning the portion of the vehicle cross-bar in the cavity (2) of the vehicle roof rack system (See Figures 1 & 2); wherein the vehicle roof rack system (See Figures 1 & 2) includes the body member (1), the rack attachment member (i.e. Left & Right (3) in Figure 1), and the connecting member (4), the rack attachment member (i.e. Left & Right (3) in Figure 1) extending from the body member (1) to define the cavity (2), the connecting member (4) connected to the free end of the rack attachment member (i.e. Left & Right (3) in Figure 1), wherein the cavity (2) defines an opening and the opening faces in the downward direction when the portion of the vehicle cross-bar is positioned in the cavity (2);
positioning the object (S) on the support surface (i.e. Middle Horizontal Base Portion of (1) in Figure 1) of the vehicle roof rack system (See Figures 1 & 2); securing the object (S) to the vehicle roof rack system (See Figures 1 & 2) with the connecting member (4) and simultaneously releasably securing the vehicle roof rack system (See Figures 1 & 2) to the vehicle cross-bar (4) with the connecting member (4), wherein securing the object (S) to the vehicle roof rack system (See Figures 1 & 2) includes wrapping the connecting member (4) around the object (S) and applying the tension force (i.e. Clamping Force) (See Figures 1 & 2).  
However, Skigreifer does not explicitly disclose the opening faces in the rearward direction of the cross-bar. 
Settelmayer et al., teaches the opening faces in the rearward direction of the cross-bar (108) (See Figure 11 & 13).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the opening faces in the rearward direction as taught by Settelmayer et al., with the vehicle roof rack system of Skigreifer in order to provide quick and easy mounting.

Regarding claim 19, Skigreifer discloses the method steps of wherein applying the tension force (i.e. Clamping Force) releasably secures the vehicle roof rack system (See Figure 1) to the vehicle cross-bar, and releasing the connecting member (8) permits the vehicle roof rack system (See Figure 1) to be detached from the vehicle cross-bar (4) (See Figure 2).32 

Regarding claim Attorney Docket No. 107376.000220, Skigreifer discloses the method steps of wherein the connecting member (4) includes the strap (See Figure 1) and adjustable buckle (6), and tightening the strap (4) with the adjustable buckle (6) applies the tension force (See Figure 1).

Claims 4, 11, 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over (German Patent Number DE 2 040 962) to Skigreifer and (U.S. Patent Number 6,422,441) to Settlemayer as applied to claim 1 above, and further in view of (U.S. Patent Number 4,871,102) to Wickersham.
Regarding claim 4, Skigreifer does not explicitly discloses wherein the at least one support surface (35) includes at least one planar surface and the object is at least one set of snow skis or at least one snowboard.29 
Wickersham teaches the rack system (10) wherein the at least one support surface (16) and the object (14) is at least one set of snow skis (See Figures 1 & 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make at least one support surface including at least one planar surface and the object being at least one set of snow skis as taught by Wickersham with the vehicle roof rack system Skigreifer in order to adequately retain a pair of nesting skis. 

 Regarding claim 11, Skigreifer as modified by Wickersham discloses wherein the rack attachment member (30) includes at least one through bore (32), the connecting strap (24) extending through the at least one through bore (24) (See Figures 1 2 & 5).30 

Regarding claim 13, Skigreifer as modified by Wickersham discloses wherein the rack attachment member (10) includes at least one through bore (32) positioned at the second free end, the connecting strap (24) extending through the at least one through bore (32) (See Figures 1, 2 & 5).

Regarding claim 15, Skigreifer as modified by Wickersham discloses wherein the body member (18) includes retention portions (22) positioned adjacent to the at least one support surface (16) and arranged to restrict lateral movement of the object (14) supported on the at least one support surface (16) (See Figures 1, 2, 3, 5 & 6).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over (German Patent Number DE 2 040 962) to Skigreifer and (U.S. Patent Number 6,422,441) to Settlemayer as applied to claim 1 above, and further in view of (U.S. Patent Publication Number 2006 / 0237501) to Gonzalez.
Regarding claim 7, Skigreifer discloses wherein the at least one support surface (i.e. Middle Horizontal Portion of (1) in Figure 1).
However, Skigreifer does not explicitly disclose the fishing rod or fishing rod case.  
Gonzalez teaches the rack system (2) wherein the at least one support surface (10) is sized and configured to support the fishing rod (4) (See Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the at least one support surface sized and configured to support the fishing rod as taught by Gonzalez with the vehicle roof rack of Skigreifer in order to adequately support recreational equipment and prevent excess movement during transportation.

Claim(s) 1, 2, 3, 5, 6, 9, 10, 12, 14, 16, 17, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,052,605) to Johansson.

Regarding claim 1, Johansson discloses the vehicle roof rack system (32) comprising: 
the body member (50 & 44) having at least one support surface (35) arranged to support an object (42 & 3) to be mounted to the vehicle (See Figure 1); 
the flexible rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B, & 53C) in Figures 1, 13, 14 & 15) extending from the body member (50), the cavity (43) being defined between the body member (50 & 44) and the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15), the cavity (43) being sized to removably receive a portion of cross-bar (4) of the vehicle (See Figures 1, 2 & 4); wherein the cavity (43) defines an opening and the opening faces in the sideward direction when the portion of the cross-bar (4) of the vehicle is removably received in the cavity (43);
the connecting strap (41, 41A, 45 & 46) connected to the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15) and configured to wrap around the object (42) supported on the at least one support surface (35), wherein tightening the connecting strap (41, 41A, 41B, 45 & 46) flexes the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15) to apply the compression force (i.e. Clamping Force in Column 4, lines 35 – 46) that secures the vehicle roof rack system (32) to the cross-bar (4) (See Figures1, 2, 3, 4, 12, 13, 14 & 15). 
However, Johansson does not explicitly disclose the opening faces in the rearward direction. 
Johansson recites: “The invention is not restricted to the illustrative embodiment described above and illustrated in the drawing, but can be modified within the scope of the patent claims without departing from the idea of invention.” (See Column 4, lines 62 – 65).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the opening faces in the rearward direction when the flexible rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B, & 53C) in Figures 1, 13, 14 & 15) is attached to cross-bar (2) (See Figure 1), since it has been held that re-arranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 2, Johansson discloses wherein the connecting strap (41, 41A, 41B, 45 & 46) includes the quick release (48) (See Figures 12, 13, 14 & 15). 
 
Regarding claim 3, Johansson discloses wherein the cavity (43) has the U cross- sectional shape (See Figures 12, 13, 14 & 15).  
Attorney Docket No. 107376.0002  
Regarding claim 5, Johansson discloses wherein the at least one support surface (35) includes at least one contoured surface (i.e. Concave Curve Arc Surface Portion of (35) in Figures 12, 13, 14 & 15) and the object (42) is the tube (i.e. Tire Tube) (See Figure 1).  

Regarding claim 6, Johansson discloses wherein the at least one support surface (35) is sized and configured to support the bicycle tire or a bicycle wheel (42) and the object is the bicycle (3) (See Figure 1).  

Regarding claim 9, Johansson discloses wherein the body member (50 & 44) and rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15) have an integral, single piece construction (See Figures 1, 4, 12, 13, 14 & 15). 
 
Regarding claim 10, Johansson discloses wherein the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B, 53C) in Figures 1, 12, 13, 14 & 15) includes the plurality of elongate gripping protrusions (i.e. via (54 & 55) in Figure 12).  
 Attorney Docket No. 107376.0002  
Regarding claim 12, Johansson discloses wherein the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15) includes the first end connected to the body member (50) and the second free end spaced apart from the body member (50) at an opening into the cavity (43) (See Figures 12, 13, 14 & 15). 
 
Regarding claim 14, Johansson discloses wherein the at least one support surface (35) includes first and second support surfaces (i.e. Upper Left Support Surface of (35) & Upper Right Surface of (35) in Figure 12) spaced apart laterally from each other (See Figures 12, 13, 14 & 15).
  
Regarding claim 16, Johansson discloses the vehicle roof rack system (32) comprising: 
the body member (50 & 44) having at least one support surface (35) arranged to support an object (42 & 3) to be mounted to the vehicle; 
the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15) having the first end connected to the body member (50) and the second end spaced apart from the body member (50) to define the cavity (43) between the body member (50 & 44) and the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15), the cavity (43) configured to receive the cross-bar (4) of the vehicle (See Figures 1, 2 & 4); wherein the cavity (43) defines an opening and the opening faces in the sideward direction when the cross-bar (4) of the vehicle is received in the cavity (43);
31thethethe connecting member (41, 41A, 41B, 45 & 46) connected to the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15) and configured to engage the object (42 & 3) supported on the at least one support surface (35), wherein the connecting member (41, 41A, 41B, 45 & 46) applies the force (i.e. Clamping Force in Column 4, lines 35 – 46) that secures the object (42) to the vehicle roof rack system (32) and secures the vehicle roof rack system (32) to the cross-bar (4) (See Figures 1, 2, 4, 12, 13,14 & 15).  
However, Johansson does not explicitly disclose the opening faces in the rearward direction. 
Johansson recites: “The invention is not restricted to the illustrative embodiment described above and illustrated in the drawing, but can be modified within the scope of the patent claims without departing from the idea of invention.” (See Column 4, lines 62 – 65).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the opening faces in the rearward direction when the flexible rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B, & 53C) in Figures 1, 13, 14 & 15) is attached to cross-bar (2) (See Figure 1), since it has been held that re-arranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 17, Johansson discloses the method steps of mounting an object (42 & 3) to the vehicle roof rack system (32), comprising: 
positioning the portion of the vehicle cross-bar (4) in the cavity (43) of the vehicle roof rack system (32); wherein the vehicle roof rack system (32) includes the body member (50 & 44), the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15), and the connecting member (41, 41A, 41B, 45 & 46), the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15) extending from the body member (50 & 44) to define the cavity (43), the connecting member (41, 41A, 41B, 45 & 46) connected to the free end of the rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B & 53C) in Figures 1, 12, 13, 14 & 15), wherein the cavity (43) defines an opening and the opening faces in the sideward direction when the portion of the vehicle cross-bar (4) is positioned in the cavity (43);
positioning the object (42 & 3) on the support surface (35) of the vehicle roof rack system (32); securing the object (42 & 3) to the vehicle roof rack system (32) with the connecting member (41, 41A, 41B, 45 & 46) and simultaneously releasably securing the vehicle roof rack system (32) to the vehicle cross-bar (4) with the connecting member (41, 41A, 41B, 45 & 46), wherein securing the object (42) to the vehicle roof rack system (32) includes wrapping the connecting member (41, 41A, 41B, 45 & 46) around the object (42) and applying the tension force (i.e. Clamping Force in Column 4, lines 35 – 46) (See Figures 1, 2, 4, 12, 13, 14, & 15).  
However, Johansson does not explicitly disclose the opening faces in the rearward direction. 
Johansson recites: “The invention is not restricted to the illustrative embodiment described above and illustrated in the drawing, but can be modified within the scope of the patent claims without departing from the idea of invention.” (See Column 4, lines 62 – 65).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the opening faces in the rearward direction when the flexible rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B, & 53C) in Figures 1, 13, 14 & 15) is attached to cross-bar (2) (See Figure 1), since it has been held that re-arranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 19, Johansson discloses the method steps of wherein applying the tension force (i.e. Clamping Force in Column 4, lines 35 – 46) releasably secures the vehicle roof rack system (32) to the vehicle cross-bar (4), and releasing the connecting member (41, 41A, 41B, 45 & 46) permits the vehicle roof rack system (32) to be detached from the vehicle cross-bar (4) (See Figures 12, 13, 14 & 15).32 

Regarding claim Attorney Docket No. 107376.000220, Johansson discloses the method steps of wherein the connecting member (41, 41A, 41B, 45 & 46) includes the strap (See Figures 12, 13, 14 & 15) and adjustable buckle (48), and tightening the strap (See Figures 12, 13, 14 & 15) with the adjustable buckle (48) applies the tension force (i.e. Clamping Force in Column 4, lines 35 – 46).

Claims 4, 11, 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,052,605) to Johannson in view of (U.S. Patent Number 4,871,102) to Wickersham.
Regarding claim 4, Johansson does not explicitly discloses wherein the at least one support surface (35) includes at least one planar surface and the object is at least one set of snow skis or at least one snowboard.29 
Wickersham teaches the rack system (10) wherein the at least one support surface (16) and the object (14) is at least one set of snow skis (See Figures 1 & 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make at least one support surface including at least one planar surface and the object being at least one set of snow skis as taught by Wickersham with the vehicle roof rack system Johansson in order to adequately retain a pair of nesting skis. 

 Regarding claim 11, Johansson as modified by Wickersham discloses wherein the rack attachment member (30) includes at least one through bore (32), the connecting strap (24) extending through the at least one through bore (24) (See Figures 1 2 & 5).30 

Regarding claim 13, Johansson as modified by Wickersham discloses wherein the rack attachment member (10) includes at least one through bore (32) positioned at the second free end, the connecting strap (24) extending through the at least one through bore (32) (See Figures 1, 2 & 5).

Regarding claim 15, Johansson as modified by Wickersham discloses wherein the body member (18) includes retention portions (22) positioned adjacent to the at least one support surface (16) and arranged to restrict lateral movement of the object (14) supported on the at least one support surface (16) (See Figures 1, 2, 3, 5 & 6).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,052,605) to Johannson in view of (U.S. Patent Publication Number 2006 / 0237501) to Gonzalez.
Regarding claim 7, Johansson discloses wherein the at least one support surface (35).
However, Jonansson does not explicitly disclose the fishing rod or fishing rod case.  
Gonzalez teaches the rack system (2) wherein the at least one support surface (10) is sized and configured to support the fishing rod (4) (See Figure 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the at least one support surface sized and configured to support the fishing rod as taught by Gonzalez in order to adequately support recreational equipment and prevent excess movement during transportation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,052,605) to Johannson.
Regarding claim 8, Johansson does not explicitly disclose wherein the body member and rack attachment member comprise polycarbonate.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the body member and rack attachment member comprising polycarbonate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed April 06, 2022 have been fully considered but they are not persuasive. 
Applicant argues, Johansson does not describe or suggest where the cavity defines an opening and the opening faces in a rearward direction when the portion of the cross-bar of the vehicle is removably received in the cavity.

Examiner disagrees, Johansson recites: “The invention is not restricted to the illustrative embodiment described above and illustrated in the drawing, but can be modified within the scope of the patent claims without departing from the idea of invention.” (See Column 4, lines 62 – 65).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the opening faces in the rearward direction when the flexible rack attachment member (i.e. Lower Horizontal Portion of (32) w/ (53, 53A, 53B, & 53C) in Figures 1, 13, 14 & 15) is attached to cross-bar (2) (See Figure 1), since it has been held that re-arranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Therefore, given the broadest reasonable interpretation, Johansson meets and satisfies the structural limitation of Claims 1, 16 & 17.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 10,857,949 B2) to Lesley discloses the vehicle roof rack system (18) comprising: 
the body member (92) having at least one support surface (28) arranged to support an object (20) to be mounted to the vehicle (10) (See Figures 2 & 5); 
the flexible rack attachment member (100 & 102) extending from the body member (92), the cavity being defined between the body member (92) and the rack attachment member (100 & 102), the cavity being sized to removably receive a portion of cross-bar (26) of the vehicle (10) (See Figures 2 & 5); and the connecting strap (108) configured to wrap around the object (20) supported on the at least one support surface (28), secures the vehicle roof rack system (18) to the cross-bar (26).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.L.V/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734